               Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 1 of 6




 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      UNITED STATES OF AMERICA,                        CASE NO. CR19-10RSM
 9

10                    Plaintiff,                       ORDER TO DISCLOSE

11            v.
12    HUAWEI DEVICE CO., LTD., and
      HUAWEI DEVICE USA, INC.,
13

14                    Defendants.

15

16                                      I.     INTRODUCTION
17
            This matter is before the Court on the Government’s Motion Regarding the
18
     Discoverability of a Particular Document. Dkt. #43. In the course of pre-trial discovery, the
19
     government has withheld a single memorandum it sent to T-Mobile—the alleged victim in this
20

21   case. The government believes that the document is not discoverable and asks the Court to affirm

22   that position. The Court finds that the document is discoverable, and the government is directed

23   to produce it.
24
                                         II.   BACKGROUND
25
            Defendants are alleged of stealing trade secrets from T-Mobile. As the victim, T-Mobile
26
     may be entitled to “full and timely restitution as provided in law.” 18 U.S.C. § 3771(a)(6); see
27


     ORDER – 1
               Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 2 of 6



     also, 18 U.S.C. § 3663A (requiring restitution for specified offenses).1 The amount of restitution
 1

 2   is limited to a victim’s actual losses. See United States v. Beecroft, 825 F.3d 991, 996 (9th Cir.

 3   2016). Therefore, the government and T-Mobile have discussed the issue of restitution in this

 4   case. “T-Mobile provided the government with a memorandum outlining its position” and the
 5
     government “wrote a responsive memorandum to T-Mobile.” Dkt. #43 at 2–3. The government
 6
     has produced T-Mobile’s memorandum to Defendants. The government has not produced its
 7
     own memorandum, asserting that it contains only confidential legal analysis that need not be
 8
     disclosed to Defendants in this action. Id. at 4.
 9

10                                         III.    DISCUSSION

11        A. Ex-Parte, In Camera Review
12           Defendants complain of the process through which this matter is before the Court,
13
     asserting that they should be entitled to review the document at issue before the Court decides
14
     discoverability so that Defendants may better tailor their arguments. Dkt. #47 at 2–3. But, as
15
     the government notes, within the Ninth Circuit, “[i]f the prosecution is uncertain about the
16

17   materiality of information within its possession, it may submit the information to the trial court

18   for an in camera inspection and evaluation.” Dkt. #43 at 3 (quoting United States v. Cadet, 727

19   F.2d 1453, 1467–68 (9th Cir. 1984) and citing additional cases). Defendants point to no
20   applicable contrary authority. Regardless, the issue is ultimately moot as the Court finds that the
21
     government must produce the memorandum.
22
     //
23
     //
24

25   1
       T-Mobile previously brought a civil action seeking unjust enrichment damages and lost profits.
26   See T-Mobile USA Inc. v. Huawei Device USA Inc., CV14-1351RAJ (W.D. Wash.). That action
     resulted in a jury verdict awarding T-Mobile $4,800,000 in unjust enrichment damages. Id. at
27   Dkt. #484 (May 18, 2017).


     ORDER – 2
                Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 3 of 6



           B. Discoverability
 1

 2            While much of the parties’ briefing concerns whether the memorandum is Brady2

 3   material which must be disclosed, the Court begins its analysis by considering the issue under

 4   the relevant Federal Rules of Criminal Procedure:
 5
              Upon a defendant’s request, the government must permit the defendant to inspect
 6            and to copy or photograph books, papers, documents, data, photographs, tangible
              objects, buildings or places, or copies or portions of any of these items, if the item
 7            is within the government’s possession, custody, or control and:

 8            (i) the item is material to preparing the defense;
 9
     FED. R. CRIM. P. 16(a)(1)(E)(i). Rule 16 provides for broad discovery because “[m]ateriality is
10
     a low threshold.” United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013). The
11
     threshold is satisfied if the document “would have helped . . . prepare a defense” or could cause
12
     “a defendant to completely abandon a planned defense and take an entirely different path.” Id.
13

14   (quoting United States v. Doe, 705 F.3d 1134, 1151 (9th Cir. 2013)) (quotation marks omitted).

15            Here, there is little question that having the prosecution’s legal analysis related to a
16   portion of the case would aid the defense in determining its strategy and is therefore material.
17
     The government expresses concern with such an approach, albeit in a slightly different context:3
18
     “a prosecutor would need to turn over every prosecution memorandum that discussed a weakness
19
     in the case. [Defendants’] position is clearly not the law—and for good reason—because it would
20

21   unduly chill prosecutors from fully and candidly analyzing their cases.” Dkt. #49 at 2. The Court

22   does not share the government’s concern.

23

24
     2
25       Brady v. Maryland, 373 U.S. 83 (1963).
     3
26    The government raised this concern to rebut what it characterized as Defendants’ argument that
     non-disclosure of a prosecutor’s legal analysis would violate Brady obligations and that
27   prosecutors’ legal opinions therefore must be disclosed as Brady material. See Dkt. #49 at 2.


     ORDER – 3
              Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 4 of 6



            In the ordinary course, Rule 16 already protects prosecution memoranda because it “does
 1

 2   not authorize the discovery or inspection of reports, memoranda, or other internal government

 3   documents made by an attorney for the government or other government agent in connection

 4   with investigating or prosecuting the case.” FED. R. CRIM. P. 16(a)(2). This broad exemption
 5
     extends “beyond the work product privilege as defined in the civil context.” United States v.
 6
     Fort, 472 F.3d 1106, 1115 (9th Cir. 2007). But, the Rule 16(a)(2) exemption is of no utility to
 7
     the government here as the memorandum was not an internal governmental report,
 8
     memorandum, or document.4 Rather, it was created for and shared with T-Mobile and nothing
 9

10   in the government’s briefing leads to a contrary conclusion.

11          First, the government does not demonstrate that T-Mobile, as the victim, should be
12   considered a government agent such that the document remained “internal.” Rule 16(a)(2)’s
13
     protections extend beyond government employees. United States v. Fort, 472 F.3d 1106, 1113
14
     (9th Cir. 2007) (“We thus find it more reasonable that, read in context, ‘government agent’
15

16
     4
       The Court notes that the government does not actually argue that the work product doctrine
17
     protects the memorandum. Nor does anything in the government’s briefing convincingly
18   establishes that a document created by the government to be shared with T-Mobile, and
     subsequently shared with T-Mobile, is entitled to work product protections or that those
19   protections were not waived. United States v. Nobles, 422 U.S. 225, 236 (1975) (agreeing that
     work product “doctrine applies to criminal litigation as well as civil”). The government did not
20   assert within the memorandum that it considered the memorandum confidential or that T-Mobile
21   should treat it as confidential. The memorandum also was not an internal government document
     that was merely shared with T-Mobile as an attachment. See In re Pac. Pictures Corp., 679 F.3d
22   1121, 1129–30 (9th Cir. 2012) (considering whether document fell within common interest
     exemption to waiver of work product, but concluding that victim of crime and government did
23   not necessarily share a common interest that would protect waiver of privilege because “a shared
     desire to see the same outcome in a legal matter is insufficient to bring a communication between
24   two parties within [the common interest exemption to waiver, rather] . . . the parties must make
25   the communication in pursuit of a joint strategy in accordance with some form of agreement–
     whether written or unwritten”); but see United States v. Stewart, 287 F. Supp. 2d 461 (S.D.N.Y.
26   2003) (determining that waiver had not occurred by disclosure to a third party in part by
     considering whether their interests were aligned and also noting that some courts judge waiver
27   by considering whether the disclosure served a “litigation purpose”).


     ORDER – 4
               Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 5 of 6



     includes non-federal personnel whose work contributes to a federal criminal ‘case.’”). For
 1

 2   instance, one district court within the Ninth Circuit has concluded that a retained consulting

 3   expert’s written analysis qualified as a document created by an “other government agent” for

 4   purposes of exemption under Rule 16(a)(2). United States v. Pac. Gas & Elec. Co., No. 14-CR-
 5
     00175-TEH, 2016 WL 3185008, at *5 (N.D. Cal. June 8, 2016). That court concluded that the
 6
     expert’s analysis was “precisely the sort of ‘work [that] contributes to a federal criminal case’
 7
     that the Ninth Circuit held was included within Rule 16(a)(2)’s protections.”5 Id. (citing Fort,
 8
     472 F.3d at 1113) (quotation marks omitted). But the government has not established that written
 9

10   communications with the victim should be entitled to similar protection or that the victim was

11   acting as an “other government agent.”6
12          Second, the government argues that its discovery obligations extend only to facts, not
13
     opinions. But this conflicts with Rule 16 and conflates the government’s various discovery
14
     obligations. Fort, 472 F.3d at 1116 (noting “Rule 16 does not stand in isolation as the sole source
15
     of discovery obligations”). Further, the cases the government relies on dealt with after the fact
16

17   considerations of whether Brady violations had occurred. Dkt. #49 at 6 (citing United States v.

18   Kohring, 637 F.3d 895, 907 (9th Cir. 2011) and Morris v. Ylst, 447 F.3d 735, 742–43 (9th Cir.

19   2006)). Under those cases, the Court agrees that non-disclosure here may not have risen to a
20
     5
21    The court further concluded Rule 16(a)(2) protection had not been waived, in part, because “the
     Government shared the attachments only with individuals whose work would be covered by Rule
22   16(a)(2)’s protections.” United States v. Pac. Gas & Elec. Co., No. 14-CR-00175-TEH, 2016
     WL 3185008, at *6 (N.D. Cal. June 8, 2016).
23
     6
       The government argues that this leads to the untenable result that “the government could not,
24   for example, sit down with a sexual assault victim and discuss the potential pitfalls in the case,
25   without fear that the conversation would suddenly become a discoverable event.” Dkt. #49 at 2.
     The Court need not consider the hypothetical. But, considering a more analogous situation where
26   the government takes the unusual step of preparing a carefully drafted legal memorandum laying
     out its legal analysis to share with that sexual assault victim, requiring disclosure to the defendant
27   does not strike the Court as untenable.


     ORDER – 5
              Case 2:19-cr-00010-RSM Document 50 Filed 05/22/19 Page 6 of 6



     Brady violation. Antithetical as this may seem, the different results are reached under different
 1

 2   applicable legal standards. See Kyles v. Whitley, 514 U.S. 419, 434 (1995) (for Brady, the

 3   “touchstone of materiality is a ‘reasonable probability’ of a different result”); Pac. Gas & Elec.

 4   Co., 2016 WL 3185008, at *2 (“The Brady standard for materiality is higher than Rule 16’s, and
 5
     its scope narrower.”) (citing United States v. Muniz-Jaquez, 718 F.3d 1180, 1183 (9th Cir. 2013)
 6
     (“Rule 16 is thus broader than Brady. Information that is not exculpatory or impeaching may
 7
     still be relevant to developing a possible defense.”)). But, having found that disclosure of the
 8
     document is otherwise required by Rule 16, the Court does not need to further determine whether
 9

10   the document constitutes Brady material.

11                                       IV.     CONCLUSION
12          Accordingly, having considered the parties’ briefing and the relevant record, the Court
13
     finds and ORDERS that the Government’s Motion Regarding the Discoverability of a Particular
14
     Document (Dkt. #43) is RESOLVED as requiring disclosure. The government shall produce the
15
     document at issue within five (5) days of this Order.
16

17          DATED this 22nd day of May 2019.

18

19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27


     ORDER – 6
